Citation Nr: 9909412	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  93-14 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disability.

2.  Entitlement to service connection for amputation of the 
left great toe secondary to service-connected disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the New 
York, New York RO which, in part, denied secondary service 
connection for a psychiatric disorder and amputation of the 
left great toe.  This matter also comes to the Board 
following an October 1993 rating decision which denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

The Board notes that, during the pendency of the current 
appeal for service connection, the veteran has at times 
presented argument regarding entitlement to service 
connection for a psychiatric disorder or amputation of the 
left great toe on a direct basis.  In other words, his 
statements tend toward argument that these disabilities 
actually had their onset during his period of active military 
service.  In this regard, the Board notes that service 
connection on a direct basis for psychiatric disability and 
left great toe disability was specifically denied in rating 
decisions entered in June 1978 and November 1981, 
respectively.  No appeal was initiated following either 
denial.  Although the July 1992 rating decision which is, in 
part, the subject of the present appeal, suggested that the 
theory of direct service connection was again for 
consideration, specific action as to whether new and material 
evidence had been presented to reopen the previous denials 
was not taken by the RO.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Moreover, the issues as developed for appellate 
review in the subsequently prepared statement of the case and 
supplemental statements of the case appear to be limited to 
the secondary service connection claims.  Such action by the 
RO is consistent with a finding that the question of 
secondary service connection was not directly addressed in 
the prior final denials, and consistent with the conclusion 
that direct service connection, and the adjunct question of 
reopening, have not been developed for the Board's review at 
this time.  The Board has therefore limited its consideration 
to the claims of secondary service connection.  The RO should 
contact the veteran to ascertain whether his statements on 
appeal should be taken to represent a claim to reopen any 
previously denied claim for direct service connection.

(The issue of entitlement to TDIU will be addressed in the 
REMAND that follows the decision below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
amputation of the left great toe or any psychiatric disorder 
has been caused or made worse by any service-connected 
disability.


CONCLUSION OF LAW

The claim of secondary service connection for a psychiatric 
disorder or amputation of the left great toe is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that, when aggravation of a veteran's 
non-service connected condition is proximately due to or the 
result of a service-connected condition, such veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  For a claim of service connection on a secondary 
basis to be well grounded, competent medical evidence showing 
a causal relationship or aggravation must be presented.  
Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran contends that service connection is warranted for 
his psychiatric disorder and amputation of the left great toe 
on a secondary basis because these disorders were proximately 
caused by his service-connected problems with hearing loss 
and/or tinnitus.  He claims that he suffers from depression 
and has not been able to adjust mentally to service-connected 
difficulties.  He also claims that his hearing disability 
caused him to lose his equilibrium and injure his left great 
toe when trying to break a fall.  He maintains that his left 
toe never recovered fully and had to be amputated.  

While the record now contains evidence suggesting the 
presence of current psychiatric difficulty and amputation of 
the left great toe, there is no competent medical evidence to 
show that either problem is proximately due to or the result 
of any service-connected disability, or is in any way made 
worse by any such disability.  Although the veteran's 
representative indicated at a December 1997 hearing that the 
record reflects a diagnosis of anxiety reaction secondary to 
hearing loss, such a statement appears to misrepresent the 
evidence of record.  A statement of record from a G. R. 
Celis, M.D., about whom it appears the representative was 
speaking, indicates that objective findings of bilateral 
hearing loss were made and a diagnosis of anxiety reaction 
was entered.  However, there is no indication that this 
physician found a link between the two.  Indeed, the only 
competent medical evidence of record that directly addresses 
the possibility of secondary service connection for either 
disability at issue is a March 1992 opinion from an examiner 
who concluded that there was no relationship between hearing 
loss and amputation of the left great toe.  

In short, absent the presentation of competent medical 
evidence which tends to provide some link between service-
connected disability and the onset or worsening of 
psychiatric disability or left great toe disability, the 
veteran's claim of secondary service connection may not be 
considered well grounded.  Jones, supra.  The veteran's own 
opinion regarding such relationships does not suffice.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95. 


ORDER

The claim of secondary service connection for a psychiatric 
disorder is denied.  

The claim of secondary service connection for amputation of 
the left great toe is denied.  


REMAND

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§  20.200, 20.201 (1998).  Then, after a statement of 
the case (SOC) is issued, the appeal is completed by filing a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.202 (1998).  In cases where an issue is 
first addressed in a supplemental statement of the case 
(SSOC), a substantive appeal must be filed as to this new 
issue.  38 C.F.R. § 20.302(c) (1998).  

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time. 38 C.F.R. §§ 20.302(b), 20.303 (1998).  
Where a SOC has been issued as to certain issues on appeal, 
and a new issue is raised and addressed during the pendency 
of the appeal in a SSOC, a substantive appeal must be filed 
within 60 days of issuance of the SSOC in order to perfect an 
appeal as to the new issue.  38 C.F.R. § 20.302(c) (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993). See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, the record shows that, after the appeal 
of the service connection claims had been perfected, the RO 
addressed the veteran's TDIU claim in an October 1993 rating 
decision.  A NOD was received in November 1993 and a SSOC 
that addressed both the previously addressed service 
connection claims and the newly raised TDIU issue was issued 
on January 29, 1994.  Although the veteran's representative 
had earlier asked that the November 1993 NOD be accepted as a 
substantive appeal, there is no provision in the law for such 
action.  See 38 C.F.R. §§ 20.200, 20.302 (1998).  Indeed, 
even when the January 1994 SSOC was issued, the RO 
specifically informed the veteran that he had to perfect an 
appeal by a filing within 60 days as to any new issue 
addressed in the SSOC.  However, no document that could be 
construed as a substantive appeal was received by VA until 
February 5, 1997, when a brief by the veteran's 
representative was submitted.  

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
AOJ, the Board must consider 1) whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, 2) whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and 3) whether the SOC or SSOC provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1998).  If not, the matter must be remanded to the 
AOJ to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the denial 
of TDIU.  He has not been afforded an opportunity to present 
argument and/or evidence on this question and a SOC or SSOC 
has not been issued with respect to the issue of the 
timeliness of his appeal.  Consequently, the Board will 
remand this matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence, 
argument, and comment with regard to the 
question of timeliness of a substantive 
appeal of the TDIU issue.  He should be 
informed of his right to request a 
hearing on the matter if he so desires.

2.  After the above development has been 
completed, the RO should issue a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


